        Case 2:21-cv-00267-HZ          Document 19      Filed 02/26/21   Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



MICHAEL AITKIN,                                     No. 2:21-cv-00267-HZ

                      Plaintiff,                    OPINION & ORDER

       v.

USI INSURANCE SERVICES, LLC,
a foreign limited liability company,

                      Defendant.

HERNÁNDEZ, District Judge:

       Defendant USI Insurance Services, LLC, seeks to enjoin Plaintiff Michael Aitkin, its

former broker, from working for one of its competitors and competing against Defendant or

soliciting Defendant’s customers in violation of the terms of his employment agreement. The

Court held oral argument on February 24, 2021. For the following reasons, Defendant’s Motion

for a Temporary Restraining Order is granted in part.




1 – OPINION & ORDER
         Case 2:21-cv-00267-HZ         Document 19       Filed 02/26/21      Page 2 of 12




                                        BACKGROUND

       Defendant is a large insurance brokerage firm. Plaintiff started working as an insurance

broker for Defendant in May 2018, serving primarily agricultural clients in Oregon and

Washington. Aitken Decl. ¶ 10, ECF 16. Shortly before he started, Plaintiff entered into an

Employment Agreement with Defendant. Brisbee Decl., Ex. A (“Agreement”), ECF 4-1.

       Relevant here, the Agreement includes several restrictive covenants. Specifically, Section

9.21 of the Agreement provides:

       Termination by Producer. Producer may terminate Producer’s employment
       hereunder by giving at least sixty (60) days written notice to the Company. The
       termination of employment shall be effective on the date specified in such notice;
       provided, however, at any time following receipt of such notice, the Company may:
       (a) accept Producer’s termination of employment hereunder effective on such
       earlier date specified by the Company; and/or (b) require Producer to cease
       performing any services hereunder until the termination of employment.

Agreement § 9.2.

       Sections 2.3 and 2.4 of the Agreement provide:

       2.3 No Conflicts of Interest. During Producer’s employment hereunder, Producer
       agrees not to accept other employment or perform any activities or services that
       would be inconsistent with this Agreement or would interfere with or present a
       conflict of interest concerning Producer's employment with the Company, unless
       disclosed to and agreed to by the Regional CEO and Chief Compliance Officer in
       writing. Producer agrees to comply with all business practices and ethical conduct
       requirements set forth in writing by USI and/or the Company in employee manuals
       and other publications.

1
  At oral argument, counsel for Defendant referred to Section 9.2 as a “garden leave” provision.
“Under garden leave clauses, the employee promises to provide the employer with a relatively
long period of notice (usually three to twelve months) before terminating the employment and
moving on to a competitor. In exchange, the employer agrees to pay the employee’s full salary
and benefits during this period without requiring the employee to come to work. . . . The
essential difference between garden leave clauses and the more traditional, post-employment
restrictive covenants is not only that the employee is paid during the notice period, but also that
he remains an ‘employee’ of his former employer.” Greg T. Lembrech, Garden Leave: A
Possible Solution to the Uncertain Enforceability of Restrictive Employment Covenants, 102
COLUM. L. REV. 2291, 2305 (2002).


2 – OPINION & ORDER
        Case 2:21-cv-00267-HZ          Document 19     Filed 02/26/21      Page 3 of 12




       2.4 Duty of Loyalty and Good Faith. Producer acknowledges a duty of loyalty to
       the Company and agrees to use his/her best efforts to faithfully, diligently and
       completely perform all duties and responsibilities hereunder in furtherance of the
       business of the Company and any other USI Company.

Agreement §§ 2.3 and 2.4.

       Sections 8.5 and 8.6 provide:

       8.5 Non‐Solicitation of Clients and Active Prospective Clients. In consideration of
       Producer’s employment hereunder, and for other good and valuable consideration,
       Producer agrees that:

              (a) During the Term and for two (2) years after Producer is no longer
              employed hereunder, for any reason, Producer shall not, without the
              Company’s prior written consent, directly or indirectly, on behalf of any
              Competitive Business in any capacity: (i) solicit or attempt to solicit
              services in competition with the Company to any Client Account; (ii) divert
              or attempt to divert services away from the Company with respect to any
              Client Account; (iii) consult for any Client Account with respect to services
              in competition with the Company; (iv) sign a broker of record letter with
              any Client Account to provide services in competition with the Company;
              or (v) induce the termination, cancellation or non‐renewal of any Client
              Account; in each case with respect to any Client Account that Producer
              managed or regularly serviced and/or about which Producer obtained
              Confidential Information on behalf of the Company or any Predecessor
              within the last two (2) years of Producer's employment hereunder.

              (b) During the Term and for six (6) months after Producer is no longer
              employed hereunder, for any reason, Producer shall not, without the
              Company’s prior written consent, directly or indirectly, on behalf of any
              Competitive Business in any capacity: (i) solicit or attempt to solicit
              services in competition with the Company to any Active Prospective Client;
              (ii) divert or attempt to divert services away from the Company with respect
              to any Active Prospective Client; (iii) consult for any Active Prospective
              Client with respect to services in competition with the Company; or (iv)
              sign a broker of record letter with any Active Prospective Client to provide
              services in competition with the Company; in each case with respect to any
              Active Prospective Client that Producer solicited and/or about which
              Producer obtained Confidential Information on behalf of the Company or
              any Predecessor within the last six (6) months of Producer's employment
              hereunder.




3 – OPINION & ORDER
        Case 2:21-cv-00267-HZ         Document 19       Filed 02/26/21     Page 4 of 12




       8.6 Non‐Acceptance / Non‐Service of Clients and Active Prospective Clients. In
       consideration of Producer’s employment hereunder, and for other good and
       valuable consideration, Producer agrees that:

               (a) During the Term and for two (2) years after Producer is no longer
               employed hereunder, for any reason, Producer shall not, directly or
               indirectly, on behalf of any Competitive Business in any capacity: (i) sell,
               provide, or accept any request to provide services in competition with the
               Company to any Client Account; or (ii) sign or accept a broker of record
               letter to provide services in competition with the Company to any Client
               Account; in each case with respect to any Client Account that Producer
               managed or regularly serviced and/or about which Producer obtained
               Confidential Information on behalf of the Company or any Predecessor
               within the last two (2) years of Producer's employment hereunder.

               (b) During the Term and for six (6) months after Producer is no longer
               employed hereunder, for any reason, Producer shall not, directly or
               indirectly, on behalf of any Competitive Business in any capacity: (i) sell,
               provide, or accept any request to provide services in competition with the
               Company to any Active Prospective Client; or (ii) sign or accept a broker
               of record letter to provide services in competition with the Company to any
               Active Prospective Client; in each case with respect to any Active
               Prospective Client that Produce solicited and/or about which Producer
               obtained Confidential Information on behalf of the Company or any
               Predecessor within the last six (6) months of Producer's employment
               hereunder.

Agreement §§ 8.5 and 8.6.

       On February 4, 2021, Plaintiff emailed Defendant notice of his resignation “effective

immediately,” and informed Defendant that he believed the post-termination restrictions in the

Agreement were void and unenforceable. Brisbee Decl., Ex. B, ECF 4-2; Aitken Decl. ¶ 11. That

same day, Defendant sent Plaintiff a letter informing him that, under the Agreement, he was

required to provide Defendant with 60-days’ notice of his resignation and, therefore, his

resignation would not become effective until April 4, 2021. Brisbee Decl., Ex. C, ECF 4-3.

       On February 5, 2021, Plaintiff filed a declaratory judgment action in state court seeking

to invalidate the Agreement’s restrictive covenants. Brisbee Decl., Ex. D, ECF 4-4. Plaintiff also




4 – OPINION & ORDER
         Case 2:21-cv-00267-HZ         Document 19       Filed 02/26/21     Page 5 of 12




updated his LinkedIn profile advertising himself as an employee of Defendant’s competitor,

Alliant. Brisbee Decl., Ex. F, ECF 4-6.

       Since Plaintiff announced his resignation, three of Defendant’s clients that had accounts

managed by Plaintiff have contacted Defendant about moving their business to Alliant. Brisbee

Decl., Ex. G, ECF 4-7. Defendant “has already lost at least two client accounts [Plaintiff]

manages, at a cost of approximately $170,000.” Def. Mot. 10, ECF 3; see also Brisbee Decl.

¶ 27, ECF 4. Plaintiff declares that, although some of his previous clients have independently

contacted him, he “did not solicit them or otherwise seek to encourage or induce them to leave

[Defendant].” Aitken Decl. ¶ 22. Instead, he “told them [he] could not talk about [his] new

position and provided them with an Alliant phone number to call.” Id. Plaintiff “ha[s] not

accepted any business from [Defendant’s] client[s] or prospective client[s] or serviced their

accounts.” Id.

       On February 18, 2021, Defendant removed the underlying declaratory judgment action to

this Court. Notice of Removal, ECF 1. The following day, Defendant filed its Answer and a

counterclaim for breach of the Agreement’s restrictive covenants. Answer, ECF 2.

                                          STANDARDS

       The standard for a temporary restraining order (“TRO”) is “essentially identical” to the

standard for a preliminary injunction. Chandler v. Williams, No. CV 08-962-ST, 2010 WL

3394675, at *1 (D. Or. Aug. 26, 2010) (citing Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush &

Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001)); see also Daritech, Inc. v. Ward, No. CV-11-570-BR,

2011 WL 2150137, at * 1 (D. Or. May 26, 2011) (applying preliminary injunction standard to

motion for TRO). “A [movant] seeking a preliminary injunction must establish that he is likely to

succeed on the merits, that he is likely to suffer irreparable harm in the absence of preliminary




5 – OPINION & ORDER
         Case 2:21-cv-00267-HZ           Document 19        Filed 02/26/21      Page 6 of 12




relief, that the balance of equities tips in his favor, and that an injunction is in the public

interest.” Am. Trucking Ass’ns Inc. v. City of L.A., 559 F.3d 1046, 1052 (9th Cir. 2009)

(quoting Winter v. Nat. Res. Defense Council, Inc., 555 U.S. 7, 21 (2008)). “The elements of

[this] test are balanced, so that a stronger showing of one element may offset a weaker showing

of another. For example, a stronger showing of irreparable harm to [the movant] might offset a

lesser showing of likelihood of success on the merits.” Alliance for the Wild Rockies v. Cottrell,

632 F.3d 1127, 1131 (9th Cir. 2011). Similarly, serious questions going to the merits, coupled

with a balance of equities that tips sharply in a movant’s favor, will support the issuance of an

injunction if the other elements of the test are met. Id. at 1134–35 (internal citations omitted).

                                            DISCUSSION

        Defendant moves for a temporary restraining order on its breach of contract claim. Def.

Mot., ECF 3. Because Defendant is likely to succeed on the merits of its claim and will likely

suffer some irreparable harm in the absence of a TRO, the Court grants Defendant’s Motion in

part.

I.      Likelihood of Success on the Merits

        To establish a breach of contract claim under Oregon law, a claimant must show: (1) the

existence of a contract; (2) its relevant terms; (3) the claimant’s full performance and lack of

breach; and (4) the defendant’s breach resulting in damage to the claimant. Schmelzer v. Wells

Fargo Home Mortg., No. CV-10-1445-HZ, 2011 WL 5873058, at *4 (D. Or. Nov. 21, 2011)

(citing Slover v. Or. State Bd. of Clinical Soc. Workers, 144 Or. App. 565, 570-71, 927 P.2d

1098, 1101 (1996)).

        Under Section 9.2 of the Agreement, Plaintiff was required to give 60 days’ notice before

terminating his employment with Defendant. Plaintiff’s February 4, 2021 email to Defendant




6 – OPINION & ORDER
          Case 2:21-cv-00267-HZ         Document 19        Filed 02/26/21      Page 7 of 12




announcing his immediate resignation violated the 60-day notice requirement. The “garden

leave” provision provides that the earliest Plaintiff could terminate his employment is April 4,

2021. Until then, Plaintiff is still considered Defendant’s employee and is bound by the No

Conflicts of Interest and Duty of Loyalty requirements contained in Sections 2.3 and 2.4 of the

Agreement. Plaintiff is likely violating those contractual duties by working for Defendant’s

competitor, Alliant, and by providing his former clients “with an Alliant phone number to call”

when they contacted him about his new position. Aitken Decl. ¶ 22. The Court therefore finds

Defendant has shown it is likely to succeed on the merits as to this aspect of its breach of

contract claim.2

II.    Irreparable Harm

       “[E]conomic injury alone does not support a finding of irreparable harm, because such

injury can be remedied by a damage award.” Rent-A-Center, Inc. v. Canyon Television &

Appliance Rental, Inc., 944 F.2d 597, 603 (9th Cir. 1991) (citing L.A. Memorial Colliseum

Comm’n v. Nat’l Football League, 634 F.2d 1197, 1202 (9th Cir. 1980)). However, harm to a

company’s goodwill, reputation, loss of client relationships, and financial damage can constitute

“irreparable harm.” See Stuhlbarg Int’l Sales Co., 240 F.3d at 841 (“Evidence of threatened loss

of prospective customers or goodwill certainly supports a finding of the possibility of irreparable

harm.”)

       Defendant argues that it will suffer irreparable harm in the absence of a TRO because

Plaintiff “is already starting to steal [Defendant]’s clients and if history with Alliant is any




2
  Plaintiff’s breach of the “garden leave” provisions is dispositive for purposes of resolving
Defendant’s request for a TRO. The Court therefore declines to reach Defendant’s argument that
it is likely to succeed on the merits of its claim that Plaintiff also breached the Agreement’s Non-
Solicitation and Non-Acceptance clauses. See Agreement §§ 8.5 and 8.6.


7 – OPINION & ORDER
         Case 2:21-cv-00267-HZ          Document 19       Filed 02/26/21       Page 8 of 12




indication, such client departures will increase exponentially the longer [Plaintiff] and Alliant are

able to pluck off [Defendant]’s clients freely.” Def. Mot. 17. Defendant asserts that not only will

it lose the commissions generated by the lost accounts, but it will also lose the opportunity for

continued and expanded business opportunities created by those client relationships. Defendant

claims that without injunctive relief it has little chance of convincing the departing clients to

come back, especially when it does not know the extent to which Plaintiff has spread negative

information about Defendant in his efforts to convince the clients to transfer their business.

Finally, Defendant argues that the quick and continuous departure of Plaintiff’s former accounts

will tarnish its reputation and deplete the goodwill it has worked to build.

       Plaintiff declares that he is neither soliciting nor accepting Defendant’s customers, and

there is no evidence to the contrary. Aitken Decl. ¶ 22. Nor is there any evidence that Plaintiff is

tarnishing Defendant’s reputation by spreading false or negative information about it. The

evidence does indicate, however, that Plaintiff currently working for Alliant—which he publicly

advertised through LinkedIn—and his referral of former clients to Alliant when they contacted

him are causing Defendant to lose client relationships. Brisbee Decl., Ex. F, ECF 4-6; Aitken

Decl. ¶ 22; see also Natsource LLC v. Paribello, 151 F. Supp. 2d 465, 469 (S.D.N.Y. 2001)

(noting “customers are likely to follow [their previous broker] because of their unique

relationship”). Thus, in the absence of a TRO, Defendant will likely suffer some irreparable

harm due to Plaintiff’s violations of the No Conflicts of Interest and Duty of Loyalty provisions.

See, e.g., Pac. Kidney & Hypertension, LLC v. Kassakian, 156 F. Supp. 3d 1219, 1228 (D. Or.

2016) (granting a temporary restraining order where the movant would “likely suffer some

irreparable harm in the form of loss of client relationships and accompanying financial damage”




8 – OPINION & ORDER
         Case 2:21-cv-00267-HZ         Document 19        Filed 02/26/21     Page 9 of 12




even though there was no evidence that it would “likely suffer harm to its goodwill or reputation

in the absence of temporary injunctive relief”).

III.   Balance of the Equities

       Under the “balance of equities” analysis, a court must “balance the competing claims of

injury” and “consider the effect on each party of the granting or withholding of the requested

relief.” Winter, 555 U.S. at 24 (internal quotation marks omitted). Defendant’s likelihood of

success on the merits and irreparable harm tips the balance of the equities in its favor as to

demand that Plaintiff comply with the Agreement’s “garden leave” provisions. See Brinton Bus.

Ventures, Inc. v. Searle (“Brinton”), 248 F. Supp. 3d 1029, 1039 (D. Or. 2017) (citing Ocean

Beauty Seafoods, LLC v. Pac. Seafood Grp. Acquisition Co., 648 F. App’x 709, 711 (9th Cir.

2016)). Although the proposed restraining order imposes a burden on Plaintiff in the form of

temporarily prohibiting him from working for Alliant, that burden is minimal given that

Defendant will continue to pay Plaintiff until his employment ends on April 4, 2021. See Nike,

Inc. v. McCarthy, 379 F.3d 576, 587 (9th Cir. 2004) (finding balance of equities tipped in the

employer’s favor where it continued to pay the employee during the restriction period); Brisbee

Decl. ¶ 30 (Defendant “has committed to paying [Plaintiff] through the remainder of the 60-day

notice period and intends to do so up to and including April 4, 2021.”). Defendant’s “need to

protect its legitimate business interests substantially outweighs the virtually non-existent concern

that [Plaintiff] could lose his livelihood.” Natsource LLC, 151 F. Supp. 2d at 472.

IV.    Public Interest

       Plaintiff argues granting injunctive relief will harm the public interest by depriving

Defendant’s clients “the freedom to do business with their long-term insurance broker who

knows their business, risks, and claims and loss history.” Pl. Resp. 27, ECF 14. Plaintiff argues




9 – OPINION & ORDER
        Case 2:21-cv-00267-HZ          Document 19       Filed 02/26/21      Page 10 of 12




this is especially important because Defendant’s clients need to “obtain the best insurance

advice” during “these extraordinary and changing circumstances due to the Covid-19 pandemic.”

Id. at 27-28. The Court disagrees.

       Contrary to Plaintiff’s assertion that a TRO will force Plaintiff’s former clients to keep

their business with Defendant even if they do not want to, the clients are free to take their

insurance needs to any brokerage firm of their choosing. And given Plaintiff’s claim that he is

neither soliciting nor servicing Defendant’s former clients that have already transferred their

business to Alliant, those clients are not getting the benefit of Plaintiff’s expertise anyway.

Therefore, a TRO—which only lasts for a short duration—will not deprive the clients of

anything they are not already doing without.

       In a similar case involving a non-solicitation and noncompete agreement, this Court

noted that “Oregon law reflects a balancing of competing policies: ‘The freedom to pursue one’s

chosen occupation is in tension with freedom of contract, and the advocate of competition must

grapple with the argument that noncompete agreements are economically advantageous because

they protect costly investments.’” Brinton, 248 F. Supp. 3d at 1039 (D. Or. 2017) (quoting

Ocean Beauty Seafoods, 648 F. App’x at 711-12). This case reflects that tension and, as in

Brinton, the Court concludes that the public interest does not strongly favor either side.

V.     Bond

       Federal Rule of Civil Procedure 65(c) provides that “[t]he court may issue a preliminary

injunction or a temporary restraining order only if the movant gives security in an amount that

the court considers proper to pay the costs and damages sustained by any party found to have

been wrongfully enjoined or restrained.” The court has broad discretion as to the amount of a

security bond. Jorgensen v. Cassidy, 320 F.3d 906, 919 (9th Cir. 2003). Given that Defendant




10 – OPINION & ORDER
        Case 2:21-cv-00267-HZ           Document 19      Filed 02/26/21     Page 11 of 12




will be paying Plaintiff his salary during the duration of the TRO, the Court finds, at this

juncture, that a bond is unnecessary.

                           TEMPORARY RESTRAINING ORDER

       IT IS ORDERED that Defendant’s Motion for Temporary Restraining Order is

GRANTED in part as follows:

       (1) Until the Court orders otherwise and except as otherwise expressly permitted by this

Temporary Restraining Order, for the next 14 days,3 or until such time as the parties agree in

writing to terminate, amend, or supersede this TRO, Plaintiff is enjoined from providing any

services to Alliant or any other competitor of Defendant (as an employee, producer, contractor,

advisor, sales agent, or consultant).

       (2) Plaintiff, and/or those acting in concert with him, are enjoined from publicizing

employment with Alliant or any other competitor of Defendant.

       (3) The parties may engage in expedited discovery, within the scope of Federal Rule of

Civil Procedure 26, in a timeframe that allows for the exchange of documents, responses to

discovery requests, and the taking of depositions at least three (3) days before the preliminary

injunction hearing.

       (4) The parties shall meet and confer and propose a preliminary injunction hearing date

and briefing schedule no later than March 1, 2021.

///

///

///




3
 Under Federal Rule of Civil Procedure 65(b)(2), the Court may extend the TRO by an
additional 14 days upon a showing of “good cause.”


11 – OPINION & ORDER
        Case 2:21-cv-00267-HZ      Document 19     Filed 02/26/21    Page 12 of 12




                                     CONCLUSION

       Defendant’s Motion for a Temporary Restraining Order [3] is GRANTED in part as set

forth in this Opinion & Order.

       IT IS SO ORDERED.



                 February 26, 2021
       DATED:_______________________.




                                                 ______________________________
                                                 MARCO A. HERNÁNDEZ
                                                 United States District Judge




12 – OPINION & ORDER
                                                                               February 26, 2021
